McCLELLAN, C. J.
The entry by the defendant after warning was upon a certain part of a large tract of land. The evidence for the State went to show that the prosecutor was in the actual possession — possessio pedis — of certain other parts of this tract. On this state of case it was proper to receive in evidence the deed under which the prosecutor went into and held such actual possession as defining the limits thereof and extending such possession to all the land embraced in the tract, including that particular part upon which entrv was made.
Upon the same principle the deed under which defendant claimed title should have been allowed to go to the *59jury. For him also the evidence went to show actual possession — possess-io peclis — of divers parts of the tract at the time of the alleged trespass. If he had such actual possession of parts of the tract and claimed to own the whole of it under muniment of title or color of title, the instrument constituting such color should have been received in evidence to show the extent of his possession. — Bohannon v. State, 73 Ala. 47; McLeod v. McLeod, 73 Ala. 42. It follows that in our opinion the court erred in excluding the deed from defendant’s father to him offered as.it was for the limited purpose of defining his possession.
The motion to dismiss the appeal would be well founded if this were a civil case; but the same rules do not apply here in respect of the duty of parties to bring the transcript promptly into this court. The motion is overruled.
Reversed and remanded.